Citation Nr: 1412346	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for syncope.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for rhinitis.

5. Entitlement to service connection for residuals of upper respiratory infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 2001.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was certified to the Board by the RO in Honolulu, Hawaii.  

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In March 2013, the Board denied the issues listed on the title page and the Veteran appealed this decision.  In an Order, dated in October 2013, the U.S. Court of Appeals for Veterans Claims granted a Joint Motion to Remand (JMR) dated in October 2013, and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

In March 2013, the Board also remanded the issue of entitlement to higher initial ratings for the right knee patellofemoral syndrome and left knee degenerative joint disease with chondromalacia for the issuance of a Statement of the Case.  In August 2013 the Veteran stated that she was withdrawing her notice of disagreement regarding the knees and thus these issues are no longer in appellate status.  

The  issue of a higher rating for migraine headaches and the issue of service connection for a psychiatric disorder, to include PTSD, were raised by the record in August 2013 and September 2013 respectively but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Virtual VA paperless claims processing system includes a January 2014 brief filed by the Veteran's representative.  The Veterans Benefits Management System (VBMS) includes personnel records received in December 2013.  Other records associated with the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In January 2014 the Veteran submitted additional medical records along with a waiver of initial RO review.  

The issues of entitlement to service connection for a low back disorder, sinusitis, rhinitis, and residuals of upper respiratory infection are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service treatment records include a Post-Deployment Medical Outprocessing Questionnaire whereby the Veteran indicated that she was deployed to Kuwait from January 1, 1998 to May 7, 1998.  

2. The evidence of record does not show a current diagnosis of syncope or any residuals related to the July 1998 in-service episode. 

CONCLUSION OF LAW

Disability manifested by syncope was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre- adjudication VCAA notice by letter dated in October 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection  as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate, to include providing testimony at the September 2012 hearing.  See Washington v. Nicholson, 21 Vet. App. 191   (2007).

In the JMR dated in October 2013, the parties agreed that the Board erred when it did not provide an adequate statement of reasons or bases for why the Veteran was not afforded a medical examination related to her claim of entitlement to service connection for syncope.  The parties noted that the Veteran was a heat casualty in service, got lightheaded and passed out in service, and that since service she cannot be in the sun because she gets lightheaded and dizzy.  They cited to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) and 38 C.F.R. § 3.159(c)(4)(i)(C) noting that VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishes that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The parties clarified that under McLendon the current standard for determining whether the Veteran should be afforded a VA examination is whether there are "persistent or recurrent symptoms of a disability" rather than whether the symptoms establish the disability.  They remanded the issue in order for the Board to apply the correct standard and to provide an adequate reasons or bases as to whether a medical examination is required in this matter.  

Pursuant to the JMR instructions, the Board finds that the Veteran should not be afforded a VA examination as the record does not establish persistent or recurrent symptoms of a disability manifested by syncope since service.  First, while the Board recognizes that the Veteran had an assessment of syncope in service in July 1998, on a report of medical history in June 2001 she denied dizziness or fainting spells and her neurologic system on clinical evaluation was evaluated as normal.  Second, post-service treatment records show that the Veteran denied experiencing lightheadedness.  See e.g. treatment records dated in November 2010, December 2012, May 2013, and November 2013.  Third, the records show that in April 2013 she denied experiencing fainting episodes.  Lastly, in September 2012 the Veteran testified during the Board hearing that it has "been years" since she passed out.  For these reasons, a VA medical opinion is not necessary to decide the claim for service connection for syncope.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

Furthermore other than the Veteran's naked and vague allegations, the record does not indicate that she has a disability manifested by syncope that may be associated with service as there are no recurrent symptoms or continuity of symptomatology since service or other possible association with service.  Moreover, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to show that a disability may be associated with service, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  

During the September 2013 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  The Veterans Law Judge (VLJ) addressed the concept of service connection and the requirement that there must be evidence of a disability and evidence of an underlying disease or injury.  A potential evidentiary defect was identified and the Veteran was provided an opportunity to cure the defect.  The VLJ's actions at the hearing supplement notice pursuant to the VCAA and regardless of whether the requirements of 38 C.F.R. 
§ 3.103 are for application, they have been met.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The Board observes that the regulation set forth at 38 C.F.R. § 3.303(b) benefits only chronic disease as listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) .

In order to establish service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1) . 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2) .

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3),(4).

Compensation shall not be paid under these provisions if there is (1) affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

On her VA Form 21-526, the Veteran reported that she served in the Persian Gulf after August 1, 1990.  Service treatment records contain a May 1998 Post-Deployment Health Assessment Questionnaire which shows that she served in Kuwait from January 1998 to May 1998.  However, the Veteran's personnel records associated with VBMS in December 2013 show that the only foreign service she had was in Korea from October 12, 1998 to March 27, 1999.  The personnel records show that from April 1996 to September 1998 the Veteran was in Fort Benning, Georgia.  Her dates in Korea are consistent with her DD 214, which shows that her foreign service consisted of 7 months and 16 days.  Furthermore the are no service medals or other indication on the DD 214 to show that the Veteran served in the Persian Gulf.  Thus there is conflicting evidence as to whether the Veteran served in the Persian Gulf, which will be addressed in the remand that follows.  Nevertheless, as will be further discussed below, regardless of whether the Veteran is a Persian Gulf veteran the weight of the evidence shows that she is not entitled to service connection for syncope.  

There is no indication that the Veteran is a combat veteran.  She has not asserted that her claimed disability had its onset during combat and 38 U.S.C.A. 
§ 1154(b) is not for application.

In October 2008, the Veteran submitted a claim of entitlement to service connection for syncope.  She reported the disability beginning in July 1998.

In January 2009, the RO denied service connection for syncope.  The Veteran disagreed and subsequently perfected an appeal of this decision. 

Service treatment records show that in July 1998, the Veteran collapsed due to heat. She had been out in the field and fell out.  There was no loss of consciousness.  Assessment was syncope and increased glucose from intravenous (IV) fluids.  She was seen in follow-up the next day.  Assessment was rule out dehydration.  Light duty was advised for 48 hours. 

On the report of medical history completed in June 2001, the Veteran denied dizziness or fainting spells.  On clinical evaluation, the Veteran's neurologic system was reported as normal. 

At the travel board hearing, the Veteran testified that she was a heat casualty and "fell out" during service.  When asked whether she has had any problems since service, she stated that she tries to avoid the sun because she will get lightheaded and dizzy.  She further testified that it has "been years" since she passed out.  When asked whether any physician ever attributed her passing out to a disease or injury, she reported she was a heat casualty. 

Post-service treatment records show that the Veteran did not experience lightheadedness.  See e.g. treatment records dated in November 2010, December 2012, May 2013, and November 2013.  Records in April 2013 show that she did not have fainting episodes.  

As noted, the Veteran suffered a syncopal episode during active service.  This appears to have been related to heat exposure.  Further episodes of syncope are not shown during active service and there is no evidence of current syncope or disability related to that episode.  The in-service episode appears to have been acute and transitory and resolved without residuals.  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the Veteran's statements; however her statements are vague and clearly inadequate to establish that she still has syncope or residuals of syncope.  Her assertion that she feels that she must avoid the sun does not establish the presence of disease, injury or disability.
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As discussed earlier, the evidence is inadequate to warrant an examination or a medical opinion.  Moreover, there is no evidence of syncope due to disease or injury incurred in service.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Assuming without conceding that the Veteran is a Persian Gulf veteran, the Board acknowledges that neurologic signs and symptoms are listed as symptoms of undiagnosed illness.  As discussed, however she does not have any objective indications of chronic disability manifested by syncope and the provisions of 38 C.F.R. § 3.317 are not applicable.

Under the circumstances, the Board finds that the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102; e 38 U.S.C.A. § 5107(b).


ORDER

Service connection for syncope is denied.


REMAND

In the JMR dated in October 2013, the parties agreed that the Board did not provide an adequate statement of reasons or bases as to whether the Veteran was entitled to a VA medical examination regarding whether her low back disability was secondary to arthritis in her knees and feet.  The parties also noted a February 2012 VA examination where the examiner noted that the Veteran had chronic back pain since a lifting in injury during service in 1997.  Further, VA treatment records in October 2013 show that the examiner stated that there is a strong possibility that the Veteran's foot condition is worsening her knee and back pain.  As for the claims of service connection for sinusitis, rhinitis, and residuals of upper respiratory infection, the parties found that the Board relied on an inadequate medication examination that failed to offer an opinion regarding the etiology of the conditions.  Thus under the duty to assist a VA examination is necessary to determine the nature and etiology of the Veteran's claimed disabilities.  

As discussed above, the Veteran's personnel records associated with VBMS show that her overseas service only included service in Korea from October 1998 to March 1999 while her service treatment records include a May 1998 Post-Deployment Health Assessment Questionnaire which shows that she served in Kuwait from January 1998 to May 1998.  Further development is necessary to reconcile this inconsistency.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter in connection with her claim for service connection for a low back disorder.  Specifically, the letter should notify her of the evidence necessary to substantiate the claim on a secondary basis. 

2. Contact the Veteran and ask her to provide further information regarding her claimed service in the Persian Gulf from January 1998 to May 1998, to include the unit that she was with and the circumstances of her service.  

3. Afterwards, contact the National Personnel Records Center, Records Management Center, and any other appropriate Federal agency to verify the Veteran's dates of service in the Southwest Asia theater of operations during the Persian Gulf War, to include the period from January 1998 to May 1998.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Afterwards, schedule the Veteran for an appropriate VA examination, to include a Persian Gulf War protocol examination if the Veteran's service in the Persian Gulf is confirmed.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that sinusitis, rhinitis, residuals of an upper respiratory disorder, and low back disorder were incurred in service?  The examiner must also offer an opinion as to whether it is at least as likely as that the low back disorder was caused or aggravated by the service-connected degenerative joint disease with chondromalacia of the left knee, patellofemoral syndrome of the right knee, and bilateral plantar fasciitis?  The examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  The examiner should consider that VA treatment records in October 2013 show that there is a strong possibility that the Veteran's foot condition is worsening her back pain

If a Persian Gulf War protocol examination is conducted the examiner is asked to also address the following:

a.) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's claimed sinusitis, rhinitis, and residuals of upper respiratory infection are due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b.) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disorder is due to a (1) diagnosable chronic multisymptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis?

c.) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the sinusitis, rhinitis, residuals of an upper respiratory disorder, and low back disorder were incurred in service?  

In rendering any of the above opinions the examiner must consider the following: 

1.) Service treatment records show the Veteran was seen in August 1996 with a 2 day history of back pain with the onset of menses.  Assessment was pelvic pain, probable dysmenorrhea.  In January 1997, she was seen for complaints of back pain after moving heavy furniture.  Assessment was pulled muscle and she was referred to a physician's assistant.  Following examination, diagnosis was mechanical low back pain.  In February 1997, the Veteran was seen again for a chief complaint of back pain.  She described her lower back pain as "cramps" and thought she might be pregnant.  Assessment was possible pulled muscle and she was again referred to the physician's assistant. Pregnancy test was positive. 

2.) Post service, x-rays of the low back dated in May 2011 showed slight retrolisthesis of L5 with minimal posterior disc space narrowing at L5-S1; and degenerative changes and slight anterior angulation at the sacrococcygeal articulation consistent with old trauma or developmental.  An October 2011 MRI showed mild degenerative changes with disk disease at L4-5 and L5-S1.  A February 2012 VA neurology consult shows that the Veteran had chronic back pain since her 1997 lifting injury during service.  

3.) Service treatment records show the Veteran was treated in December 1995 for pharyngitis and rhinitis; in April 1996 for sinusitis; and in January 1996, April 1996, December 1996, January 1997, January 1998, February 1998, and November 1998 for an upper respiratory infection.  In February 2001, the Veteran was treated for strep throat.  On report of medical history completed on separation examination in June 2001, the Veteran responded "yes" to ear, nose, and throat trouble.  The examiner noted that this resolved with medication.  She denied sinusitis or hay fever.  On clinical evaluation, the mouth and throat, sinuses, and nose were all reported as normal. 

4. On VA examination in January 2011, the Veteran stated that she has year round allergies and takes Benadryl and Zyrtec.  The examiner noted there was a history of nasal allergy (perennial) and sinusitis with headaches and sinus pain.  The diagnoses were: rhinitis/sinusitis, remote history, normal examination; and upper respiratory infections, acute, remote history, normal examination.  The examiner opined that the Veteran had episodes in service but did not have any current problems.  Subsequent medical records, to include entries dated in February 2013, August 2013, and October 2013 show rhinitis and upper respiratory infections.

The examiner is advised that the Veteran's requirement for a current disability is satisfied if she had a disability either at the time she filed her claim for compensation in October 2008 or at any time since then to the present.  

The examiner is advised that the Veteran is competent to report her symptoms and history. 

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

5. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If any of the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


